DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of group IV (claim 43) in the reply filed on 12/21/2021 with species of PD1 listed in table 1 or 8 is acknowledged.
Claims 1-42 and 44-84 have been cancelled.
Claims 85-90 are added.  However, the newly added claims contain species toxin, small-interfering nucleic acid, and chemotherapeutic agent which are required for election of species.  Applicant’s representative Helen Lockhart was contacted on Jan 31, 2022.  During the telephone conversation a provisional election was made to prosecute species toxin (claim 85) that is radioisotope (claim 86) and 125I (claim 87) for examination (also see interview summary).  Affirmation of this election must be made by applicant in replying to this Office action.  
	Claims 43 and 85-90 are pending and examined for a method of treating an individual having a cancer comprising administering a composition comprising antibody binding to PD-1, which is conjugated to a radioisotope that is 125I (elected) or conjugated to chemotherapeutic agent (rejoinder), are examined on merits.

Information Disclosure Statement
The information disclosure statement (s) (IDS) submitted on 9/9/2019 and 12/28/2021 are/is considered by the examiner and initialed copies/copy of the PTO-1449 are/is enclosed.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a)  IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.
The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Drawn to Written Description: treating a (any) cancer expressing CSC associated gene in ABCB5+ stem cell

Claims 43 and 85-90 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention.  
To satisfy the written description requirement, a patent specification must describe the claimed invention in sufficient detail that one skilled in the art can reasonably conclude that the inventor had possession of the claimed invention. Possession may be shown. For claimed product the specification must provide sufficient distinguishing identifying characteristics of the genus, including disclosure of 
The claims are broadly drawn to a method of treating a (any) cancer with a molecule targeting a peptide encoded by a CSC (Cancer Stem Cell) associated gene in ABCB5+ stem cell sample and the CSC gene is PD-1 and the molecule is PD-1 antibody. Thus, the claims implies PD-1 being a CSC associated gene and expressed on cancer cell in an individual with ABCB5+ stem cell, which can be used as a target for cancer treatment with its antibody conjugated with a toxin.
The specification teaches numerous CSC gene upregulated with fold in ABCB5+/ABCB5- (table 1.1-.2), wherein PD-1 is not mentioned.
The specification on table 8 describes using cell surface immunostaining and flow cytometry to identify additional genes that are immunomodulatory molecules including PD-1 upregulated in the ABCB5+ cell, wherein the cells may be relevant to the escape from immuno-surveillance and be responsible for resistance to immunotherapy in malignant melanoma and overexpressed gene may be targeted and predicted to be sensitized to immune attack and therapy (page 116). Thus, the specification teaches the upregulated CSC genes on an ABCB5+ stem cell related only to melanoma therapy, but not entire cancer populations as claimed.
	A description of a genus may be achieved by means of a recitation of a representative number of species falling within the scope of the genus or by describing structural features common the genus that “constitute a substantial portion of the genus.” See University of California v. Eli Lilly and Co., 119 F.3d 1559, 1568, 43 USPQ2d 1398, 1406 (Fed. Cir. 1997): “A description of a genus of cDNAs may be achieved by means of a recitation of a representative number of cDNA, defined by 

The court has since clarified that this standard applies to compounds other than cDNAs. See University of Rochester v. G.D. Searle & Co., Inc.,     F.3d    ,2004 WL 260813, at *9 (Fed.Cir.Feb. 13, 2004).   The instant specification fails to provide sufficient descriptive information in the broadly claimed cancer treatment based on CSC associated genes. The specification does not provide representative numbers of cancers that relate to CSC gene expression in ABCB5+ stem cells contained samples. Thus, one of skill in the art would reasonably conclude that the inventor(s), at the time the application was filed, did not have possession of the claimed invention.
MPEP § 2163.02 states, “[a]n objective standard for determining compliance with the written description requirement is, 'does the description clearly allow persons of ordinary skill in the art to recognize that he or she invented what is claimed' ”.  The courts have decided:
The purpose of the “written description” requirement is broader than to merely explain how to “make and use”; the applicant must convey with reasonable clarity to those skilled in the art that, as of the filing date sought, he or she was in possession of the invention.  The invention is, for purposes of the “written description” inquiry, whatever is now claimed.

Written Description Guideline (2008), the levels of the skill and knowledge in the art would not be able to identify without further testing the cancers other than melanoma, which have upregulated CSC gene expression in the ABCB5+ stem cell sample based on the funding in melanoma samples. Based on the lack of knowledge and predictability in the art those of ordinary skill in the art would not conclude that the applicant was in possession of the claimed genus of treating all cancers based on the teaching of melanoma.
Vas-Cath Inc. v. Mahurkar, 19USPQ2d 1111, clearly states “applicant must convey with reasonable clarity to those skilled in the art that, as of the filing date sought, he or she was in possession of the invention. The invention is, for purposes of the ‘written description’ inquiry, whatever is now claimed.” (See page 1117.)  The specification does not “clearly allow persons of ordinary skill in the art to recognize that [he or she] invented what is claimed.” (See Vas-Cath at page 1116).  As discussed above, the skilled artisan cannot envision the detailed and numbers of cancers resulting the CSC gene expression in ABCB5+ stem cell, and therefore conception is not achieved until reduction to practice has occurred, regardless of the complexity or simplicity of the method of isolation.   Adequate written description requires more than a mere statement that it is part of the invention and reference to a potential method of isolating it.  The compound itself is required.  See Fiers v. Revel, 25 USPQ2d 1601 at 1606 (CAFC 1993) and Amgen Inc. v. Chugai Pharmaceutical Co. Ltd., 18 USPQ2d 1016.
One cannot describe what one has not conceived.  See Fiddes v. Baird, 30 USPQ2d 1481 at 1483.  In Fiddes, claims directed to mammalian FGF’s were found to be unpatentable due to lack of written description for that broad class.  The specification provided only the bovine sequence.

Therefore, only the method of treating melanoma as set forth in the claimed method, but not the full breadth of the claims of treating a (any) cancer, meets the written description provision of 35 U.S.C. §112, first paragraph.  Applicant is reminded that Vas-Cath makes clear that the written description provision of 35 U.S.C. §112 is severable from its enablement provision (see page 1115). 
Applicant may also refer to Written Description Guideline at USPTO website:
http://www.uspto.gov/web/patents/guides.htm


Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.   A nonstatutory obviousness-type double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969). 
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the conflicting application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. 
An obviousness-type double patenting rejection is appropriate where the conflicting claims are not identical, but an examined application claim not is patentably distinct from the reference claim(s) because the examined claim is either anticipated by, or would have been obvious over, the reference claim(s).  See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985).  
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.


s 43 and 85-89 are rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1-5 of U.S. Patent No. 10,316,085 in view of Wood et al (US20020160000).
The instant claims are drawn to:
A method of treating a cancer in an individual comprising administering a composition targeting a polypeptide encoding by CSC associated gene, wherein the CSC associated gene is PD-1,
wherein the composition is a molecule binding to the polypeptide,
wherein the molecule is an antibody or fragment thereof…
wherein the antibody is conjugated with a toxin….

The claims of ‘085 patent are drawn to:
A method of treating melanoma in an individual, comprising: 
isolating an ATP binding cassette subfamily B member 5 (ABCB5)+ stem cell sample from the individual having melanoma, 
determining an expression level of a cancer stem cell (CSC)-associated gene in the ABCB5+ stem cell sample of an individual, wherein the CSC-associated gene is programmed cell death protein 1 PD-1; 
comparing the expression level of the CSC-associated gene to a reference value and administering to the individual a PD-1 antibody, wherein the PD-1 antibody binds to PD-1 on the surface of the ABCB5+ cancer stem cell and inhibits ABCB5+ cancer stem cell activity in order to treat the cancer based on a higher level of PD-1 expression in the ABCB5+ stem cell relative to expression levels in a ABCB5 (-) cancer bulk populations…..
…….
administering of PD-1 antibody to the individual affected by melanoma.

	The claims of ‘085 patent encompass additional steps of detecting PD-1 gene expression in stem cells, which make the claims of the patent narrower than the present claims.
	The claims of ‘085 patent do not use anti-PD-1 antibody conjugate.
	Wood et al teach anti-PD-1 antibody as well as the antibody conjugated to a toxin.

Applicant is noted that the instant application has been filed as a continuation of ‘085 patent, in which restriction has been issued between the methods as stated above in the parent 085 patent application dated 5/31/2016.  If applicant changes the instant application status from continuation to divisional application, the rejection would be reconsidered.

2	Claims 43 and 90 are rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1-5 of U.S. Patent No. 10,316,085.  Although the conflicting claims are not identical, they are not patentably distinct from each other because both sets of claims are drawn to a method of treating cancer including melanoma and method steps of detecting CSC associated gene expressions.
The claims of ‘085 patent are drawn to melanoma that is narrow than the instant claims encompass treating all cancers, the claim of ‘085 patent would anticipate the instant claims.
The instant claim 45 is set forth above.

The dependent claim 90 is further drawn to a method comprising the steps of:
(i) determining an expression level of a cancer stem cell (CSC)-associated gene in an ABCB5+ stem cell sample from an individual; wherein the CSC-associated gene is PD-1; and 
(ii) comparing the expression level of the CSC-associated gene to a reference value, wherein the results of the comparison are diagnostic of cancer.

The claims of U.S. Patent ‘085 are set forth above.

	The specification of the ‘085 patent teaches antibody conjugated with toxin that is radioisotope or chemotherapeutic agent ([0023] and [0098], PgPub). 
Both sets of the claims are drawn to the same method of cancer treatment by administering anti-PD-1 antibody.  The first difference is that claims of ‘085 US patent recite that treating melanoma whereas the instant claims treating entire populations of cancers.  Thus, the difference between instant claims and claims of ‘085 US patent is that the claims in ‘085 US patent disclose a species treated in the present method, which would anticipate instant claims treating all cancers.    
The second difference is that claims of ‘085 US patent use anti-PD-1 antibody while the instant claims use anti-PD-1 antibody conjugate, which is taught by the application of the ‘085 US patent (see above).  Thus, it would have been obvious to modify the method of ‘085 US patent to use anti-PD-1 antibody conjugate as disclosed in the specification for cancer treatment to arrive current invention. 
It is noted that the instant application is a continuation application of '085 patent.  However, the patent law has prohibited one invention being claimed twice unless filing a Terminal Claimer (TD) to link the two patents together.  For this case filing a TD is necessary to obviate the rejection. 

Conclusion
No claim is allowed.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Lei Yao, whose telephone number is (571) 272-3112.  The examiner can normally be reached on 8:30am-6:00pm Monday-Friday.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Misook Yu, can be reached on (571) 272-0839.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/LEI YAO/Primary Examiner, Art Unit 1642